DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0023] line 5, [0024] line 1 and [0037] line 5, “serated” should read “serrated”. 
Appropriate correction is required.

Claim Objections
Claims 4, 6 and 14 are objected to because of the following informalities:  
In claim 4 line 1, “is transition” should read “is transitioned”. 
In claim 6 line 1, “the device of 1” should read “the device of claim 1”.
 Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “the first curved surface and the second curved surface” in line 1 and depends on claim 5. However, claim 5 lacks antecedent basis for the limitations. For examining purposes, claim 7 was interpreted as being dependent on claim 6 instead of claim 5, because claim 6 has proper antecedent basis for “the first curved surface and the second curved surface”. 
Claim 9 recites the limitation “head portion of the pin” in line 1 and depends on claim 1. However, claim 1 lacks antecedent basis for the limitations. For examining purposes, claim 9 was interpreted as being dependent on claim 8 instead of claim 1, because claim 8 has proper antecedent basis for “head portion of the pin”. 
Claim 19 recites the limitation “via the second recess” in line 3 and depends on claim 1. However, claim 1 lacks antecedent basis for the limitation. For examining purposes, claim 19 was interpreted as being dependent on claim 13 instead of claim 1, because claim 13 has proper antecedent basis for “the second recess”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ornstein et al. (US 5,120,221). 
Regarding claim 1, Orenstein teaches a device (79, Figure 7) comprising: a first arm (85, Figure 7) comprising a first arm end portion (86, Figure 7) comprising a first groove (95, Figure 12 and see annotated Figure 11 below); and 
a second arm (87, Figure 7) coupled to the first arm (see Figure 7), the second arm comprising a second arm end portion (88, Figure 7) comprising a second groove (95, Figure 12 and see annotated Figure 11 below), 
wherein the device is configured to transition between an open position and a closed position (the device is a dental clamp, which means it has to open to receive the top of a pin or an abutment and close to clamp it), and 
wherein, in the closed position, the first groove of the first end portion (86) and the second groove of the second end portion (88) form an enclosure (see Figure 7) to securely engage at least a portion of a pin (Col. 5 lines 29-46).  

    PNG
    media_image1.png
    282
    184
    media_image1.png
    Greyscale

Regarding claim 2, Orenstein teaches the device of claim 1 (see rejection above), wherein the first arm (85) further comprises a first intermediate portion (80, Figure 7) extending between the first arm end portion (86) at a first end of the first arm (see annotated Figure 7 below) and a first handle portion (89, Figure 7).  

    PNG
    media_image2.png
    621
    548
    media_image2.png
    Greyscale

Regarding claim 3, Orenstein teaches the device of claim 2 (see rejection above), wherein the second arm (87) further comprises a second intermediate portion (82, Figure 7) extending between the second arm end portion (88) at a first end of the second arm (see annotated Figure 7 below) and a second handle portion (89, Figure 7).  

    PNG
    media_image2.png
    621
    548
    media_image2.png
    Greyscale

Regarding claim 4, Orenstein teaches the device of claim 3 (See rejection above), wherein the device is transitioned between the open position and the closed position by applying a force to one or more of the first handle portion (89) and the second handle portion (89) (Col. 5 lines 8-9, the handles comprise finger grips and the device is a dental clamp used in a scissor fashion (Col. 2 lines 16-18), indicating that a force has to be applied by the user’s fingers to open and close the clamping device).  
Regarding claim 5, Orenstein teaches the device of claim 4 (see rejection above), wherein the first intermediate portion (80) comprises a first locking portion (106, Figure 7) and the second intermediate portion (82) comprises a second locking portion (106, Figure 7), wherein the first locking portion and the second locking portion engage to lock the device in the closed position (Col. 5 lines 52-59).  
Regarding claim 6, Orenstein teaches the device of claim 1 (see rejection above), wherein the first groove (95) comprises a first curved surface (see annotated Figure 11 below) and the second groove (95) comprises a second curved surface (see annotated Figure 11 below).  

    PNG
    media_image3.png
    280
    177
    media_image3.png
    Greyscale

Regarding claim 7 (as best understood), Orenstein teaches the device of claim 6 (see rejection above), wherein the first curved surface and the second curved surface are sized and shaped to form the enclosure (see Figures 7 and 12; the curved surfaces form the enclosure that clamps the pin/abutment when in closed position).  
Regarding claim 8, Orenstein teaches the device of claim 1 (see rejection above), wherein the portion of the pin (40, Figure 5) comprises a head portion (see figures 5-6, top of abutment) of the pin.  
Regarding claim 9 (as best understood), Orenstein teaches the device of claim 8 (see rejection above), wherein the head portion of the pin (40) is securely held within the enclosure when the device is transitioned into the closed position (see Figure 8 and Col. 2 lines 66-68 and Col. 4 lines 66-68).  
Regarding claim 10, Orenstein teaches the device of claim 1 (see rejection above), further comprising a coupling element (84, Figure 7) to rotatably couple the first arm and the second arm (Col. 5 lines 1-9), wherein rotation of the first arm and the second arm about the coupling element transitions the device between the open position and the closed position (the connection 84 allows pivoting of each arm as the clamp is being opened and closed).  
Regarding claim 12, Orenstein teaches the device of claim 1 (see rejection above), wherein the first groove (95) of the first arm end portion comprises a first curved surface (see annotated Figure below) corresponding to a second curved surface (see annotated Figure below) of the second groove (95) to engage the portion of the pin (40) with a stem portion (fixture 28) of the pin extending from the device in a side-facing direction. Orenstein teaches that the curved surfaces follow recesses within grooves 95 that define a channel (Col. 5 lines 10-17 and see Figure 7; extends along 102). The abutment 40 which is splined to a titanium fixture 28 and has a pin (Col. 4 lines 60-65) as shown in Figure 5, is clamped in opening 99. As the abutment is clamped, the fixture 28 will be in a side facing direction (Col. 7 lines 3-7).


    PNG
    media_image4.png
    621
    548
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    280
    177
    media_image3.png
    Greyscale

Regarding claim 13, Orenstein teaches a device (79, Figure 7) comprising: a first arm (85, Figure 7) comprising a first arm end portion (86, Figure 7) comprising a first groove (95, Figure 12 and see annotated Figure 11 below); and 
a second arm (87, Figure 7) coupled to the first arm (see Figure 7), the second arm (87) comprising a second arm end portion (88, Figure 7) comprising a second groove (95, Figure 12 and see annotated Figure 11 below), comprising a first recess portion and a second recess portion (the grooves are formed by recesses within the surface of the clamps), 
wherein the device is configured to transition between an open position and a closed position (the device is a dental clamp, which means it has to open to receive the top of a pin or an abutment and close to clamp it), and 
wherein, in the closed position, the first groove of the first end portion (86) and the second groove of the second end portion (88) form an enclosure (99, see Figure 7) to securely engage at least a portion of a pin (40, Figure 8 and Col. 5 lines 29-46).  

    PNG
    media_image1.png
    282
    184
    media_image1.png
    Greyscale
 
    PNG
    media_image5.png
    293
    272
    media_image5.png
    Greyscale


Regarding claim 19, Orenstein teaches the device of claim 13 (see rejection above), wherein the first groove (95) of the first arm end portion (see annotated Figure below) comprises a first curved surface (see annotated Figure below) corresponding to a second curved surface of the second groove to engage the portion of the pin with a stem portion of the pin extending via the second recess portion in a side-facing direction. Orenstein teaches that the curved surfaces follow recesses within grooves 95 that define a channel (Col. 5 lines 10-17 and see Figure 7; extends along 102). The abutment 40 which is splined to a titanium fixture 28 and has a pin (Col. 4 lines 60-65) as shown in Figure 5, is clamped in opening 99. As the abutment is clamped, the fixture 28 will be in a side facing direction (Col. 7 lines 3-7).

    PNG
    media_image1.png
    282
    184
    media_image1.png
    Greyscale
 
    PNG
    media_image5.png
    293
    272
    media_image5.png
    Greyscale


Regarding claim 20, Orenstein teaches the device of claim 1 (see rejection above), wherein the device is transitioned from the open position to the closed position to securely engage the head portion of the pin within the enclosure (Col. 5 lines 8-9, the handles comprise finger grips and the device is a dental clamp used in a scissor fashion (Col. 2 lines 16-18), indicating that a force has to be applied by the user’s fingers to open and close the clamping device), and the device (79) in the closed position is operated to insert a stem portion (28, fixture) of the pin (40) into a hole of a target structure ((Col. 4 lines 60-65 and see figures 5-6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ornstein et al. (US 5,120,221) in view of Ulrich (US 4,135,506). 
Regarding claim 11, Orenstein teaches the device of claim 1 (see rejection above), wherein the first groove (95) of the first arm end portion comprises a first curved surface (see annotated Figure below) corresponding to a second curved surface (see annotated Figure below) of the second groove (95) to engage the portion of the pin (40). However, Orenstein does not teach a stem portion of the pin extending from the device in a front-facing direction. 

    PNG
    media_image4.png
    621
    548
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    280
    177
    media_image3.png
    Greyscale


Ulrich teaches a clamp in the same field of endeavor of devices for clamping a dental pin (abstract). Ulrich teaches the clamp (21, Figure 7) comprises two arms with a pivot connection (23) and a locking mechanism (22), and wherein each end of the arms is structured to receive a head of a pin (see figure 7). Ulrich teaches the device clamps the pin at the head 2, and leaves a stem portion (3) of the pin to extend in a front facing direction (see figure 10). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Orenstein to be configured to also clamp the pin and have its stem extend in a front facing direction, as taught by Ulrich, because it would provide the device with an additional configuration for clamping the pin without the additional extended portion 102 if needed (as shown in reproduced figure 13 of Orenstein below). This would provide the device with the versatility of orienting it as desired by the user.

 
    PNG
    media_image6.png
    231
    367
    media_image6.png
    Greyscale


Regarding claim 14, Orenstein teaches the device of claim 13 (see rejection above), wherein the first recess portion of the second groove provides a channel for a stem portion of the pin (see 102, Figures 7 and 10; the recess of the groove extends along 102). However, Orenstein does not disclose the pin stem extending in a front-facing direction relative to the device. 
Ulrich teaches a clamp in the same field of endeavor of devices for clamping a dental pin (abstract). Ulrich teaches the clamp (21, Figure 7) comprises two arms with a pivot connection (23) and a locking mechanism (22), and wherein each end of the arms is structured to receive a head of a pin (see figure 7). Ulrich teaches the end of one arm (14) includes a ridge (15) along its surface to clamp the pin stem (3) in a front-facing direction (see figure 10). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Orenstein to be configured to also clamp the pin and to include a ridged seat for a pin stem to sit in and extend in a front facing direction, as taught by Ulrich, because it would provide the device with an additional configuration for clamping the pin without the additional extended portion 102 if needed (as shown in reproduced figure 13 of Orenstein below). This would provide the device with the versatility of orienting it as desired by the user. 

 
    PNG
    media_image6.png
    231
    367
    media_image6.png
    Greyscale


Regarding claim 15, Orenstein in view of Ulrich teaches the device of claim 14 (see rejection above). Orenstein teaches wherein the second recess portion of the second groove provides a channel for a stem portion of the pin extending in a side-facing direction relative to the device (see annotated figure below). Orenstein teaches that the curved surfaces follow recesses within grooves 95 that define a channel (Col. 5 lines 10-17 and see Figure 7; extends along 102). The abutment 40 which is splined to a titanium fixture 28 and has a pin (Col. 4 lines 60-65) as shown in Figure 5, is clamped in opening 99. As the abutment is clamped, the fixture 28 will be in a side facing direction (Col. 7 lines 3-7).

    PNG
    media_image5.png
    293
    272
    media_image5.png
    Greyscale

Regarding claim 16, Orenstein in view of Ulrich teaches the device of claim 14 (see rejection above). Orenstein further teaches wherein the first groove (95) comprises a first curved surface and the second groove (95) comprises a second curved surface (see annotated Figure below).  

    PNG
    media_image3.png
    280
    177
    media_image3.png
    Greyscale

Regarding claim 17, Orenstein in view of Ulrich teaches the device of claim 14 (see rejection above), wherein the first curved surface and the second curved are sized and shaped to form the enclosure (99) when the device is in the closed position (see Figures 7 and 12; the curved surfaces form the enclosure that clamps the pin/abutment when in closed position).  
Regarding claim 18, Orenstein in view of Ulrich teaches the device of claim 14 (see rejection above). Orenstein in view of Ulrich further teaches wherein the first groove (95) of the first arm end portion comprises a first curved surface (see annotated Figure below) corresponding to a second curved surface of the second groove (95) to engage the head portion of the pin with a stem portion of the pin extending via the first recess portion in a front-facing direction (the modified device includes a surface that acts as a seat for the pin stem if desired to be clamped in a front-facing manner as shown in reproduced figure 13 below, in combination with the intended side-facing channel 102).  

    PNG
    media_image6.png
    231
    367
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772